                                   1

                                   2

                                   3

                                   4                                   UNITED STATES DISTRICT COURT

                                   5                                  NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7    SOUTH CITY MOTORS, INC., et al.,                     Case No. 15-cv-01068-JST
                                                        Plaintiffs,
                                   8
                                                 v.                                          ORDER ADMINISTRATIVELY
                                   9                                                         TERMINATING MOTIONS
                                  10    AUTOMOTIVE INDUSTRIES PENSION                        Re: ECF No. 62
                                        TRUST FUND, et al.,
                                  11                    Defendants.
                                  12
Northern District of California
 United States District Court




                                  13           This case has been stayed pending appeal. ECF No. 69. All pending motions are hereby

                                  14   administratively terminated. If the stay is lifted prior to the termination of this case, the parties

                                  15   shall file a request for case management conference to discuss further proceedings, including

                                  16   which, if any, of the administratively terminated motions should be restored to the calendar. The

                                  17   request shall be filed within 14 days of the lifting of the stay.

                                  18           IT IS SO ORDERED.

                                  19   Dated: August 23, 2019
                                                                                          _______________________________________
                                  20                                                                     JON S. TIGAR
                                  21                                                               United States District Judge

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
